— In an action for a divorce and ancillary relief, the defendant husband appeals from so much of an order of the Supreme Court, Nassau County (Diamond, J.), dated September 14, 1987, as granted the plaintiff wife, pendente lite, child support in the amount of $150 per week and maintenance in the amount of $50 per week.
Ordered that the order is affirmed insofar as appealed from, with costs.
We reject the husband’s contention that the temporary maintenance and support awards were excessive. Based upon *417a review of the instant record, which consists of conflicting affidavits, we see no reason to substitute our discretion for that of the Supreme Court, which gave due consideration to all the relevant factors (see, Strauss v Strauss, 140 AD2d 330). Mangano, J. P., Kooper, Sullivan and Harwood, JJ., concur.